Fourth Court of Appeals
                                San Antonio, Texas
                                       July 12, 2018

                                    No. 04-18-00388-CV

                HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                Appellant

                                             v.

                            JASMINE ENGINEERING, INC.,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI02459
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to July 31, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court